Motion for reargument denied, with $10 costs.
Motion to amend remittitur granted. Return of the remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether the zoning ordinance of the Town of New Castle violates the First and Fourteenth Amendments to the Constitution of the United States insofar as it relates to the portion of the real property described in the complaint which is located in the town of New Castle. The Court of Appeals held that there was no denial of any constitutional right of petitioner. [See 309 N. Y. 744.]